422 So. 2d 1079 (1982)
SUNNY PINES CONVALESCENT CENTER and Hewitt Coleman & Associates, Inc., Appellants,
v.
Mary WALTERS, Appellee.
No. AM-163.
District Court of Appeal of Florida, First District.
December 6, 1982.
Thomas M. Burke and Daniel DeCiccio, of Rumberger, Kirk, Caldwell, Cabaniss & Burke, P.A., Orlando, for appellants.
Andrea L. Cain and Irvin A. Meyers, of Meyers & Mooney, P.A., Orlando, for appellee.
SHIVERS, Judge.
The Employer/Carrier (E/C) appeal the award of temporary total disability (TTD) benefits from May 31, 1980, to September 30, 1981. We affirm in part and reverse in part.
There is competent and substantial evidence in the record to support the finding by the Deputy Commissioner (DC) that claimant was temporarily and totally disabled during the period for which temporary total disability benefits were awarded. However, the record reveals that claimant was employed as a maid for a short time during the period for which TTD benefits were awarded. On this basis, we affirm the award of TTD benefits during the period between May 31, 1980 and September 30, 1981, except for the period during which claimant was employed. Since the record does not reveal precisely how long claimant was employed or how much she earned during the period between May 31, 1980 and September 30, 1981, we must remand the matter to the DC with instructions that he affirm the award of TTD benefits except for any periods that claimant was employed.
We also affirm the DC's decision to retain jurisdiction for the purpose of determining a reasonable attorney's fee. We do so because, with respect to that issue, the order is non-final and, as such, non-appealable.
ERVIN and LARRY G. SMITH, JJ., concur.